DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending in the present application, with claims 1, 19, and 20 being independent.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 16 is objected to because of the following informalities: Claim 16 appears as though it should depend on claim 15, since an input is defined in claim 15 and claim 16 recites “…is input to the input section again”. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:a display control section in claim 1; an input section in claim 15; a generation section in claim 17; and a sound control section in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 20 is directed to a program that causes a computer system to perform different steps. Given the broadest reasonable interpretation consistent with the specification and state-of-the-art, the claim does not specify the functional or structural relationship between the (computer) program and physical elements of the computer that permits the realization of the computer programs' functionality and is therefore non-statutory subject matter. The examiner suggests amending the claim to embody the program on non- transitory computer readable medium or equivalent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “wherein each of the plurality of virtual objects is a three-dimensional model simultaneously displayed in a virtual space at a predetermined size ratio.” It is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure a) if the size ratio is applied to all of the virtual objects or if each virtual object has its own predetermined size ratio; b) if the predetermined size ratio is in 3D and/or 2D; and c) in the context of the invention what is meant by predetermined size ratio. The use of ratio implies a relationship between quantities. Is it similar to aspect ratio? Is it related to the height vs. width vs. depth of the object? Are the different dimensions of the virtual objects, which have a given display size, scaled according to the size ratio? The examiner respectfully requests the applicant clarify the scope of the aforementioned claim language.
Claims 10 and 11 depend on claim 9 and do not cure the noted deficiency and are accordingly also rejected using substantially similar rationale to that of claims from which they depend.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 12-14, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US PG Publication 2013/0271452) in view of Lebeck et al. (US PG Publication 2017/0162177).
Regarding claim 1, Kumar teaches an information processing apparatus, comprising a display control section that performs, when a display size of a plurality of virtual objects is changed, a notification regarding switching of a change mode of the display size of a specific virtual object among the plurality of virtual objects on a basis of display size change information set for the specific virtual object (If the computing device is brought closer to the center, the image provides a zoom-in or bigger view…and if the computing device is moved away, the image shows a distant, zoomed out view of the virtual objects…represents as if a real person is looking at real objects, see paragraph 21. In a game of tennis with two screens of two computing devices being used by two players may allow a first user at his home to virtually hit and send the tennis ball to the other side of the virtual court to a second user at her office, see paragraph 23).
	Kumar does not appear to teach that display control section performs a notification regarding switching of a change mode of the display size of a specific virtual object among the plurality of virtual objects on a basis of display size change information set for the specific virtual object.
	In the same art of virtual objects, Lebeck teaches that virtual objects have at least a location and one or more of a size, a 3D model or shape, a sound, a smell, a tactile effect, and a haptic effect, see for instance, paragraph 44. Output policies combine options from a well-defined set of parameterized conditions and mechanisms supported by the output policy engine, see for instance, paragraph 48 and fig. 4. Policies of virtual objects may refer to attributes of virtual objects and detected real-world objects that may include (1) presentation properties of virtual objects, including but not limited to apparent size, transparency, apparent speed, and sound volume, and (2) relationships between virtual objects and other virtual or real-world objects, see paragraph 49. Output policy engine evaluates whether the predicted presentation result would violate the policy, see paragraph 66. As an example, for a policy that limits a size of virtual objects, the apparent size of the predicted presentation result may be determined, see paragraph 66. In other words, the output policy engine may determine, based on the location with respect to the viewpoint, how large the virtual object would appear to the user, see paragraph 66. An object with a relative small absolute size may violate such a policy if the location is too close to the user’s viewpoint, see paragraph 66. If the output policy has been violated, the output policy engine determines whether an enforcement action indicated by the’ policy would reduce intrusiveness, such as if it changes a threshold value to a less intrusive setting, see paragraphs 67 and 68. For instance, if the threshold value specifies a maximum speed, then lowering the maximum speed would reduce intrusiveness, while raising the maximum speed would increase intrusiveness, see paragraph 68. Similarly, if the threshold value specifies an opacity value, then lowering the opacity (to make the virtual object more transparent) would reduce the intrusiveness, whereas raising the opacity (to make the virtual object less transparent) would increase the intrusiveness, see paragraph 68. The enforcement action specifies an absolute value to which to set a threshold, see paragraph 70. The application which violates the policy can be notified of the policy violation, see for example, paragraph 71.
It would have been obvious to one of ordinary skill in the art having the teachings of Kumar and Lebeck in front of them before the effective filing date of the claimed invention to incorporate policy and execution framework as taught by Lebeck into Kumar’s system, as having policy and enforcement framework, such as described by Lebeck was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Kumar. 
The modification of Kumar with Lebeck would have allowed the display control section to implement a policy and enforcement frame work. For example, the policy and enforcement framework, could determine the size of a virtual object and compare that size to threshold values. The notification regarding the switching is provided in both the display of the virtual object as well as to the requester of said violation.. 
The motivation for combining Kumar with Lebeck would have been to improve the user experience, enhance functionality and to increase system and design flexibility, see for instance, Lebeck, paragraphs 5 and 6.
Regarding claim 2, Kumar in view of Lebeck teach the information processing apparatus according to claim 1 and further teach wherein the display control section performs the notification regarding the switching of the change mode at a timing corresponding to a timing at which the change mode of the display size of the specific virtual object is switched (The notification, by displaying the virtual object and/or notifying the requester of said policy violation would be performed at a timing corresponding to the timing at which the change mode of the display size of the specific virtual object is switched, see for instance, Kumar, paragraphs 21-23 and 27 and Lebeck, paragraphs 49, 66, 67, and 79). The motivation to combine Kumar and Lebeck is the same as that which was set forth in claim 1.
Regarding claim 3, Kumar in view of Lebeck teach the information processing apparatus according to claim 2 and further teach wherein the timing at which the notification regarding the switching of the change mode is performed is the timing at which the change mode of the display size is switched or a predetermined timing before the change mode of the display size is switched (The timing at which the notification regarding the switching of the change mode would be at the timing at which the change mode of the display is switched or a predetermined timing before the change mode of the display is switched, see for instance, Kumar, paragraphs 21-23 and 27 and Lebeck, paragraphs 49, 66, 67, and 79). The motivation to combine Kumar and Lebeck is the same as that which was set forth in claim 1.
Regarding claim 4. Kumar in view of Lebeck teach the information processing apparatus according to claim 1 and further teach wherein the change of the display size includes at least one of a change of a display scale of the virtual object, a change of a length of the virtual object, or a change of an area of the virtual object (The display size of the virtual object can change, see for instance, Kumar, paragraphs 21-23 and 27 and Lebeck, paragraphs 49, 66, and 67). The motivation to combine Kumar and Lebeck is the same as that which was set forth in claim 1.
Regarding claim 5, Kumar in view of Lebeck teach the information processing apparatus according to claim 1 and further teach wherein the notification regarding the change mode includes at least one of highlighting of the specific virtual object or output of related information regarding the switching of the change mode (the notification can include output of related information regarding the switching of the change mode, such as notifying the requester of a policy violation, see for instance, Lebeck, paragraphs 66-71). The motivation to combine Kumar and Lebeck is the same as that which was set forth in claim 1.
Regarding claim 6, Kumar in view of Lebeck teach the information processing apparatus according to claim 1, and further teach wherein the display control section stops the change of the display size at a timing at which the change mode of the display size is switched (The display control section stops the change of the display size at a timing at which the change mode of the display size is switched, the display size would be stopped at the desired level or in the event of a policy violation, at the value specified by the threshold, for instance, see for instance, Kumar, paragraph 21 and Lebeck, paragraphs 66-71). The motivation to combine Kumar and Lebeck is the same as that which was set forth in claim 1.
Regarding claim 7, Kumar in view of Lebeck teach the information processing apparatus according to claim 1, and further teach wherein the display size change information includes a threshold value regarding the display size, the threshold value being a reference for switching the change mode of the display size (The display size change includes a threshold value regarding the display size, the threshold value serves as a reference (limits) on switching the change mode of the display size, see for instance, Lebeck, paragraphs 66-71). The motivation to combine Kumar and Lebeck is the same as that which was set forth in claim 1.
Regarding claim 8, Kumar in view of Lebeck teach the information processing apparatus according to claim 1, and further teach wherein the display size change information includes at least one of a maximum display size or a minimum display size (As an example, for a policy that limits a size of virtual objects, the apparent size of the predicted presentation result may be determined, see Lebeck, paragraph 66. If a threshold value specifies a maximum speed, then lowering the maximum speed would reduce intrusiveness, while raising the maximum speed would increase intrusiveness, see Lebeck, paragraph 68). The motivation to combine Kumar and Lebeck is the same as that which was set forth in claim 1.
Regarding claim 9, Kumar in view of Lebeck teach the information processing apparatus according to claim 1 and further teach wherein each of the plurality of virtual objects is a three-dimensional model simultaneously displayed in a virtual space at a predetermined size ratio (The virtual objects correspond to a 3D model, e.g., a tennis ball, simultaneously displayed in a virtual space, see for instance, Kumar, paragraphs 21-23 and Lebeck, paragraphs 26, 41, and 44. The predetermined size ratio would be the ratio at which the virtual object is displayed). The motivation to combine Kumar and Lebeck is the same as that which was set forth in claim 1.
Regarding claim 12, Kumar in view of Lebeck teach the information processing apparatus according to claim 1 and further teach wherein the display size change information includes restriction information regarding restriction on the change of the display size of another virtual object among the plurality of virtual objects (Output policies combine options from a well-defined set of parameterized conditions and mechanisms supported by the output policy engine, see for instance, Lebeck paragraph 48 and fig. 4. Policies of virtual objects may refer to attributes of virtual objects and detected real-world objects that may include (1) presentation properties of virtual objects, including but not limited to apparent size, transparency, apparent speed, and sound volume, and (2) relationships between virtual objects and other virtual or real-world objects, see Lebeck paragraph 49. Output policy engine evaluates whether the predicted presentation result would violate the policy, see paragraph 66. As an example, for a policy that limits a size of virtual objects, the apparent size of the predicted presentation result may be determined, see Lebeck paragraph 66. In other words, the output policy engine may determine, based on the location with respect to the viewpoint, how large the virtual object would appear to the user, see Lebeck paragraph 66. An object with a relative small absolute size may violate such a policy if the location is too close to the user’s viewpoint, see Lebeck paragraph 66. If the output policy has been violated, the output policy engine determines whether an enforcement action indicated by the’ policy would reduce intrusiveness, such as if it changes a threshold value to a less intrusive setting, see Lebeck paragraphs 67 and 68. For instance, if the threshold value specifies a maximum speed, then lowering the maximum speed would reduce intrusiveness, while raising the maximum speed would increase intrusiveness, see Lebeck paragraph 68. Similarly, if the threshold value specifies an opacity value, then lowering the opacity (to make the virtual object more transparent) would reduce the intrusiveness, whereas raising the opacity (to make the virtual object less transparent) would increase the intrusiveness, see Lebeck paragraph 68. The enforcement action specifies an absolute value to which to set a threshold, see Lebeck paragraph 70.). The motivation to combine Kumar and Lebeck is the same as that which was set forth in claim 1.
Regarding claim 13, Kumar in view of Lebeck teach the information processing apparatus according to claim 12 and further teach wherein the restriction information includes information as to whether the change of the display size of the other virtual object is restricted or not in response to the switching of the change mode of the display size (Output policies combine options from a well-defined set of parameterized conditions and mechanisms supported by the output policy engine, see for instance, Lebeck paragraph 48 and fig. 4. Policies of virtual objects may refer to attributes of virtual objects and detected real-world objects that may include (1) presentation properties of virtual objects, including but not limited to apparent size, transparency, apparent speed, and sound volume, and (2) relationships between virtual objects and other virtual or real-world objects, see Lebeck paragraph 49. Output policy engine evaluates whether the predicted presentation result would violate the policy, see paragraph 66. As an example, for a policy that limits a size of virtual objects, the apparent size of the predicted presentation result may be determined, see Lebeck paragraph 66. In other words, the output policy engine may determine, based on the location with respect to the viewpoint, how large the virtual object would appear to the user, see Lebeck paragraph 66. An object with a relative small absolute size may violate such a policy if the location is too close to the user’s viewpoint, see Lebeck paragraph 66. If the output policy has been violated, the output policy engine determines whether an enforcement action indicated by the’ policy would reduce intrusiveness, such as if it changes a threshold value to a less intrusive setting, see Lebeck paragraphs 67 and 68. For instance, if the threshold value specifies a maximum speed, then lowering the maximum speed would reduce intrusiveness, while raising the maximum speed would increase intrusiveness, see Lebeck paragraph 68. Similarly, if the threshold value specifies an opacity value, then lowering the opacity (to make the virtual object more transparent) would reduce the intrusiveness, whereas raising the opacity (to make the virtual object less transparent) would increase the intrusiveness, see Lebeck paragraph 68. The enforcement action specifies an absolute value to which to set a threshold, see Lebeck paragraph 70). The motivation to combine Kumar and Lebeck is the same as that which was set forth in claim 1.
Regarding claim 14. Kumar in view of Lebeck teach the information processing apparatus according to claim 12 and further teach wherein the restriction information includes information as to whether the change of the display size of the other virtual object is restricted or not when the display size reaches the threshold value (Output policies combine options from a well-defined set of parameterized conditions and mechanisms supported by the output policy engine, see for instance, Lebeck paragraph 48 and fig. 4. Policies of virtual objects may refer to attributes of virtual objects and detected real-world objects that may include (1) presentation properties of virtual objects, including but not limited to apparent size, transparency, apparent speed, and sound volume, and (2) relationships between virtual objects and other virtual or real-world objects, see Lebeck paragraph 49. Output policy engine evaluates whether the predicted presentation result would violate the policy, see paragraph 66. As an example, for a policy that limits a size of virtual objects, the apparent size of the predicted presentation result may be determined, see Lebeck paragraph 66. In other words, the output policy engine may determine, based on the location with respect to the viewpoint, how large the virtual object would appear to the user, see Lebeck paragraph 66. An object with a relative small absolute size may violate such a policy if the location is too close to the user’s viewpoint, see Lebeck paragraph 66. If the output policy has been violated, the output policy engine determines whether an enforcement action indicated by the’ policy would reduce intrusiveness, such as if it changes a threshold value to a less intrusive setting, see Lebeck paragraphs 67 and 68. For instance, if the threshold value specifies a maximum speed, then lowering the maximum speed would reduce intrusiveness, while raising the maximum speed would increase intrusiveness, see Lebeck paragraph 68. Similarly, if the threshold value specifies an opacity value, then lowering the opacity (to make the virtual object more transparent) would reduce the intrusiveness, whereas raising the opacity (to make the virtual object less transparent) would increase the intrusiveness, see Lebeck paragraph 68. The enforcement action specifies an absolute value to which to set a threshold, see Lebeck paragraph 70). The motivation to combine Kumar and Lebeck is the same as that which was set forth in claim 1.
Regarding claim 17, Kumar in view of Lebeck teach the information processing apparatus according to claim 1 and further teach a generation section that generates the display size change information set for the specific virtual object, wherein the generation section generates the display size change information on a basis of at least one of user information regarding the user, environmental information, or apparatus information regarding a display apparatus that displays the specific virtual object (Virtual objects can be moved by user on their computing device, such as by moving a mouse, keyboard, touching on the screen, etc, see for instance, Kumar, paragraph 21. The user can zoom in/out by moving the device closer/further from a location, see for instance, Kumar, paragraph 21). The motivation to combine Kumar and Lebeck is the same as that which was set forth in claim 1.
Regarding claims 19 and 20, claim 19 is the information processing method and claim 20 is the program claim of the apparatus claim 1 and are accordingly rejected using substantially similar rationale as to that of claim 1. In addition, Kumar in view of Lebeck teach an information processing method performed by a computer system (see for instance, Kumar, paragraphs 31-35 and Lebeck, paragraphs 91-93) and a program that causes a computer system to perform various steps (see for instance, Kumar, paragraphs 31-35 and Lebeck, paragraphs 91-93).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US PG Publication 2013/0271452) in view of Lebeck et al. (US PG Publication 2017/0162177), as applied to claim 1 above, in further view of Stafford et al. (US PG Publication 2017/0358141).
Regarding claim 10, Kumar in view of Lebeck teach the information processing apparatus according to claim 9, but do not teach wherein the display size change information includes information regarding switching between a first change mode in which the display size is changed at a first change rate and a second change mode in which the display size is changed at the second change rate different from the first change rate.
In the same art of graphics, Stafford teaches that points of interest can be highlighted or outlined, see for instance, paragraph 144. The zoom speed can be adjusted based o n the type of content, type, attributes of the object, and by the user’s comfort level, see paragraph 144. For instance, a stationary object, in which the user is able to handle a fast zoom, may be zoomed quickly, see paragraph 144. If however, the user prefers a slower adjustment, the object may be zoomed in at a moderate speed or at a slower speed, see paragraph 144.
It would have been obvious to one of ordinary skill in the art having the teachings of Kumar, Lebeck, and Stafford in front of them before the effective filing date of the claimed invention to incorporate different zoom speeds as taught by Stafford into Kumar’s modified system, as performing the speed of the zoom operation on different factors, such as described by Stafford was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Kumar and Lebeck. 
The modification of Kumar and Lebeck with Stafford would have allowed the display size change information includes information regarding switching between a first change mode in which the display size is changed at a first change rate and a second change mode in which the display size is changed at the second change rate different from the first change rate.
The motivation for combining Kumar and Lebeck with Stafford would have been improve the user experience and enhance functionality by reducing user discomfort, see for instance, Stafford, paragraphs 144.
Claim(s) 15, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US PG Publication 2013/0271452) in view of Lebeck et al. (US PG Publication 2017/0162177), as applied to claim 1 above, in further view of Dascola et al. (US PG Publication 2019/0228589).
Regarding claim 15. Kumar in view of Lebeck teach the information processing apparatus according to claim 1, but do not appear to teach further comprising an input section to which a user instruction is input, wherein the display control section changes the display size of the plurality of virtual objects on a basis of an instruction to change the display size that is input to the input section.
	In the same art of virtual objects, Dascola teaches that user input to change the zoom control can be detected, see for instance paragraphs 319, 447, and 448. The zoom control is displayed (e.g., to indicate that a currently selected operation is an operation for zooming the displayed virtual object), see paragraph 448. Audio alert includes an announcement, “scale: adjustable,” see paragraph 448. For instance, audio alert can include an announcement such as “Chair is now adjusted to 150 percent of original size,” or “Chair is now adjusted to 100 percent of original size,” see paragraph 449 and 450.
It would have been obvious to one of ordinary skill in the art having the teachings of Kumar, Lebeck, and Dascola in front of them before the effective filing date of the claimed invention to incorporate model behavior as taught by Dascola into Kumar’s modified system, as having user input to control zoom level and audible alert associated with a display size change, such as described by Dascola was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Kumar and Lebeck. 
The modification of Kumar and Lebeck with Dascola would have allowed an input section to which a user instruction is input, wherein the display control section changes the display size of the plurality of virtual objects on a basis of an instruction to change the display size that is input to the input section.
The motivation for combining Kumar and Lebeck with Dascola would have been to one way to implement the zoom control/size change of Kumar and Lebeck, improve the user experience and enhance functionality by providing feedback to the user, see for instance, Dascola, paragraph 436.
Regarding claim 16. Kumar in view of Lebeck teach the information processing apparatus according to claim 1 and further teach wherein the display control section stops the change of the display size of the plurality of virtual objects at a timing at which the change mode of the display size of the specific virtual object is switched, and subsequently performs the change of the display size of the plurality of virtual objects again when an instruction to change the display size is input to the input section again (The display control section stops the change of the display size at a timing at which the change mode of the display size of the specific virtual object is switched, the display size would be stopped at the desired level or in the event of a policy violation, at the value specified by the threshold, for instance, see for instance, Kumar, paragraph 21 and Lebeck, paragraphs 66-71. The display size for the plurality of objects would change according to the desired level or in the event of a policy violation, at the value specified by the threshold, see for instance, Kumar, paragraph 21 and Lebeck, paragraphs 66-71).
Kumar in view of Lebeck do not appear to specifically teach there is an input section to which the input is inputted. 
In the same art of virtual objects, Dascola teaches that user input to change the zoom control can be detected, see for instance paragraphs 319, 447, and 448. The zoom control is displayed (e.g., to indicate that a currently selected operation is an operation for zooming the displayed virtual object), see paragraph 448. Audio alert includes an announcement, “scale: adjustable,” see paragraph 448. For instance, audio alert can include an announcement such as “Chair is now adjusted to 150 percent of original size,” or “Chair is now adjusted to 100 percent of original size,” see paragraph 449 and 450.
It would have been obvious to one of ordinary skill in the art having the teachings of Kumar, Lebeck, and Dascola in front of them before the effective filing date of the claimed invention to incorporate model behavior as taught by Dascola into Kumar’s modified system, as having user input to control zoom level and audible alert associated with a display size change, such as described by Dascola was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Kumar and Lebeck. 
The modification of Kumar and Lebeck with Dascola would have allowed the display control section stops the change of the display size of the plurality of virtual objects at a timing at which the change mode of the display size of the specific virtual object is switched, and subsequently performs the change of the display size of the plurality of virtual objects again when an instruction to change the display size is input to the input section again.
The motivation for combining Kumar and Lebeck with Dascola would have been to one way to implement the zoom control/size change of Kumar and Lebeck, improve the user experience and enhance functionality by providing feedback to the user, see for instance, Dascola, paragraph 436.
Regarding claim 18. Kumar in view of Lebeck teach the information processing apparatus according to claim 1, but do not appear to teach a sound control section that controls output of sound regarding each of the plurality of virtual objects, wherein the sound control section controls output of sound regarding the specific virtual object on a basis of the display size change information of the specific virtual object.
	In the same art of virtual objects, Dascola teaches that a zoom control is displayed (e.g., to indicate that a currently selected operation is an operation for zooming the displayed virtual object), see paragraph 448. Audio alert includes an announcement, “scale: adjustable,” see paragraph 448. For instance, audio alert can include an announcement such as “Chair is now adjusted to 150 percent of original size,” or “Chair is now adjusted to 100 percent of original size,” see paragraph 449 and 450.
 It would have been obvious to one of ordinary skill in the art having the teachings of Kumar, Lebeck, and Dascola in front of them before the effective filing date of the claimed invention to incorporate model behavior as taught by Dascola into Kumar’s modified system, as having an audible alert associated with a display size change, such as described by Dascola was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Kumar and Lebeck. 
The modification of Kumar and Lebeck with Dascola would have allowed a sound control section that controls output of sound regarding each of the plurality of virtual objects, wherein the sound control section controls output of sound regarding the specific virtual object on a basis of the display size change information of the specific virtual object.
The motivation for combining Kumar and Lebeck with Dascola would have been to improve the user experience and enhance functionality by providing feedback to the user, see for instance, Dascola, paragraph 436.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure..
US PG Publication 2018/0335848 to Moussette teaches that objects can have a (pre-) defined maximum and minimum size, see for instance, paragraph 286.
US PG Publication 2014/0267409 to Fein teaches that thresholds may operate on the size of the object, such at for example, an object that becomes very small, e.g., less than one square centimeter, may be deemed no longer viable for interaction and accordingly enlarged for interaction, e.g., by digital image generation module to create a larger object, perhaps with associated menus or command buttons to denote and facilitate the available interactions, see paragraph 122. 
US PG Publication 2017/0337744 to Martin teaches that rules may altered so that the user can view objects clearly (e.g., objects may not scale up or down to the same degree that real world objects would, the point size of fronts may be reduced down to a certain minimum), see paragraph 199.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J COBB/Primary Examiner, Art Unit 2613